2020 IL App (1st) 190182


                                                                                FOURTH DIVISION
                                                                      Filing Date September 17, 2020

                                                  No. 1-19-0182
     ______________________________________________________________________________
                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     ______________________________________________________________________________


     VILLA DUBOIS, LLC                                            )
                                                                  )     Appeal from the
                            Plaintiff-Appellee,                   )     Circuit Court of
                                                                  )     Cook County.
        v.                                                        )
                                                                  )     No. 18 M1 714235
     SABEEL EL,                                                   )
                                                                  )     The Honorable
                            Defendant-Appellant.                  )     Israel Abaya Desierto,
                                                                  )     Judge, Presiding.



                 JUSTICE HALL delivered the judgment of the court, with opinion.
                 Presiding Justice Gordon and Justice Lampkin concurred in the judgment and
                 opinion.

                                                  OPINION

¶1           This appeal arises from an eviction action filed by plaintiff, Villa DuBois, LLC against

       defendant, Sabeel El in the circuit court of Cook County seeking an order of possession and a

       money judgment under the Forcible Entry and Detainer Act (Act) (735 ILCS 5/9-101 et seq.

       (West 2018)). Following a jury trial, the circuit court entered an eviction order that required

       defendant to vacate the premises by a certain date and to pay a monetary judgment in the

       amount of $4161.29. Defendant has appealed pro se, contending that: 1) plaintiff did not give
     No. 1-19-0182

        the required notice to him and failed to strictly comply with the statute; 2) the circuit court

        erred in denying his pretrial section 2-619(a)(9) (735 ILCS 5/2-619(a)(9) (West 2018)) motion

        to dismiss because plaintiff failed to attach a copy of the lease and five-day notice to the

        complaint as required by section 2-606 of the Code of Civil Procedure (Code) (735 ILCS 5/2-

        606 (West 2018)) and because plaintiff’s action was premature as there was no past due rent

        as required by section 9-209 of the Act (735 ILCS 5/9-209 (West 2018)); 3) the circuit court

        erred in denying “fundamental fairness” as there was no pretrial discovery, just surprises; 4)

        the circuit court erred in denying his 12-person jury demand and violated due process; and 5)

        the circuit court’s denial of his motion to vacate was an abuse of discretion. For the reasons

        that follow, we reverse the circuit court’s order and remand for a new trial.

¶2         Although plaintiff has not filed a brief on appeal, we will consider the appeal pursuant to

        the principles set forth in First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill.

        2d 128, 131-33 (1976).

¶3                                          BACKGROUND

¶4         According to the record, plaintiff filed an eviction complaint against defendant on

        September 5, 2018, in the circuit court of Cook County. The complaint alleged that plaintiff

        was the owner of property commonly known as 3722 South Calumet Avenue, Unit 3, in

        Chicago, and defendant was the lessee of that property. According to defendant’s lease, the

        monthly rental amount was $750. The complaint further alleged that on or about August 24,

        2018, plaintiff “caused a proper notice of termination, in accordance with 735 ILCS 5/9-201

        et seq., to be served on [defendant],” based on a failure to pay rent. The notice gave defendant

        five days to tender the past due rent of $750, and defendant failed to pay the amount due within

        the notice period or prior to the filing of the complaint, and defendant continued to occupy the


                                                    -2-
     No. 1-19-0182

         premises. Neither the five-day notice nor a copy of the lease was attached to the complaint.1

         Plaintiff sought possession of the premises, back rent and use and occupancy of the property,

         additional rent and use and occupancy through trial, late fees, and court costs.

¶5           On September 24, 2018, defendant filed a pro se appearance and jury demand for a 12-

         person jury. 2 The case was subsequently transferred to the Presiding Judge of the First

         Municipal District for jury trial intake on October 4, 2018. The jury trial intake date was set

         for October 11, 2018. On that date, the case was set for trial on November 28, 2018, with

         pretrial scheduled for November 27, 2018.

¶6           On October 11, 2018, plaintiff filed a motion for use and occupancy. On October 31, 2018,

         defendant filed a motion for substitution of judge pursuant to section 2-1001(a)(2) of the Code

         (735 ILCS 5/2-1001(a)(2) (West 2018)) as a matter of right. On the same date, defendant filed

         a motion to strike and dismiss plaintiff’s complaint and motion for use and occupancy pursuant

         to section 2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9) (West 2018)).

¶7           In his motion, defendant alleged that plaintiff did not follow the proper procedures for

         evicting a tenant as follows: 1) plaintiff had a copy of the current lease and was given current

         rent receipts when it purchased the property, which showed that defendant did not owe rent for

         August, September, and October 2018; 2) defendant never received a valid forcible entry

         detainer complaint from plaintiff; 3) defendant was a bona fide tenant with a written current

         lease and rent receipts; and 4) defendant never received notice prior to the filing of plaintiff’s

         complaint. Defendant contended that this was a denial of due process and requested that the



             1
               Our review of the record reveals that no copy of the five-day notice or proof of its service was
     ever tendered as part of the record.
             2
               Defendant represented himself pro se throughout the trial proceedings.

                                                        -3-
       No. 1-19-0182

          complaint be dismissed. Defendant attached an affidavit to his motion, in which he averred

          that: 1) he has resided at the property since May 1, 2011; 2) he gave plaintiff a copy of his

          current lease and rent receipts; 3) he had received no notices terminating his current lease; 4)

          he was harassed by plaintiff, who damaged the locks on the rear door and garage; 5) he never

          received any five-day or 10-day notice from plaintiff; and 6) he had not defaulted on his

          current lease agreement and did not owe the amounts stated in the complaint. Defendant also

          attached a copy of his two-year residential lease dated April 1, 2017, and a receipt dated

          December 15, 2017, which reflected a payment of $10,575 applied and credited towards rent

          for 3722 S. Calumet, Unit 3 through the end of the lease term (March 30, 2019), and

          “[i]nvestments for hotel and repairs and maintenance upkeep for Apartment Builders, Inc.

          properties and unpaid taxes and City of Chicago liens.”

¶8           On November 7, 2018, defendant’s motion for substitution of judge as of right was granted

          and the matter was transferred to Judge Israel A. Desierto. On the same date, defendant filed

          his first set of interrogatories and request to produce and admit on plaintiff via its attorney. On

          November 15, 2018, all motions were entered and continued.

¶9           On November 28, 2018, defendant’s motion to dismiss was denied, and plaintiff’s motion

          for use and occupancy was granted. Defendant was ordered to pay $750 per month for use and

          occupancy of the premises beginning December 3, 2018, and each month thereafter. Trial was

          rescheduled for December 6, 2018.

¶ 10         Also on November 28, 2018, defendant filed a motion for substitution of judge for cause

          alleging that he filed a timely jury demand that the court denied his constitutional right to

          continue his jury demand and did not have the order reflect that plaintiff failed to answer

          discovery that was tendered on November 7, 2018. He attached an affidavit in support of his


                                                       -4-
       No. 1-19-0182

          motion. Defendant’s motion was denied on December 6, 2018, and his oral Rule 304(a) (Ill.

          S. Ct. R. 304(a) (eff. Mar. 8, 2016)) motion was also denied.

¶ 11         On December 6, 2018, the record indicates that the circuit court entered a judgment on the

          jury’s verdict in favor of plaintiff and against defendant for possession of the property and a

          monetary judgment in the amount of $4161.29. The jury verdict was signed by six jurors. On

          the same date, the circuit court entered an eviction order against defendant reflecting the jury’s

          verdict.

¶ 12         On December 27, 2018, defendant filed a motion to reconsider defendant’s motion to

          dismiss. In his motion, defendant contended that he requested leave of court to file an answer,

          affirmative defense, and counterclaim to establish his right to stay in possession, and showed

          the court and plaintiff his rent receipt. Defendant contended that there was no objection to his

          rent receipt by plaintiff, but he was not granted an opportunity to file an answer, affirmative

          defense, or counterclaim. Defendant reiterated his earlier arguments, and concluded that his

          motion to reconsider should be granted because the circuit court misapplied the law.

¶ 13         On the same date, defendant filed a motion to vacate judgment, for new trial, and to stay

          the enforcement of judgment pursuant to section 2-1202(d) of the Code (735 ILCS 5/2-1202(d)

          (West 2018)). In his motion, defendant restated the procedural history of the case, including

          plaintiff’s noncompliance with the discovery order in that it did not respond to his

          interrogatories that were served on November 7, 2018. Defendant also contended that after his

          motion for substitution of judge for cause was denied on December 6, 2018, and transferred

          back to Judge Desierto, it was rushed to trial on the same date and he was not given time to

          respond to the complaint. According to defendant, this was after defendant informed the court

          that the apartment did not have running hot water, which affected the habitability of the


                                                      -5-
       No. 1-19-0182

          premises. Defendant contended that he objected to the trial commencing on the same date and

          requested a continuance so that a court reporter could be present and witnesses, which the

          circuit court denied. Defendant further contended that the circuit court informed him that there

          would be a six-person jury instead of the 12-person jury he demanded. Attached as an exhibit

          to the motion for new trial was a copy of plaintiff’s trial exhibit list, which reflected the

          following documents in pertinent part: 1) letter to occupants dated July 16, 2018, 2) 5-day

          notice dated August 24, 2018, 3) lease dated April 1, 2017, and 4) receipt dated December 15,

          2017.

¶ 14          The circuit court entered and continued defendant’s motions to January 25, 2019. On that

          date, all of defendant’s motions were denied, and the order was entered as a final order of the

          court.

¶ 15          Defendant filed his timely notice of appeal on January 25, 2019.

¶ 16          On February 19, 2019, defendant filed an emergency motion to stay enforcement of the

          order of possession and eviction pending appeal. On March 12, 2019, the circuit court denied

          defendant’s motion.

¶ 17                                              DISCUSSION

¶ 18          On appeal, defendant contends that: 1) plaintiff did not give him the required notice and

          failed to strictly comply with the statute; 2) the circuit court erred in denying his pretrial section

          2-619(a)(9) (735 ILCS 5/2-619(a)(9) (West 2018)) motion to dismiss because plaintiff failed

          to attach a copy of the lease and five-day notice to the complaint as required by section 2-606

          of the Code (735 ILCS 5/2-606 (West 2018)) and because plaintiff’s action was premature as

          there was no past due rent as required by section 9-209 of the Act (735 ILCS 5/9-209 (West

          2018)); 3) the circuit court erred in denying “fundamental fairness” as there was no pretrial

                                                        -6-
       No. 1-19-0182

          discovery, just surprises; 4) the circuit court erred in denying his 12-person jury demand and

          violated due process; and 5) the circuit court’s denial of his motion to vacate was an abuse of

          discretion.

¶ 19                              A. Failure to File Report of Proceedings

¶ 20         Before discussing the arguments defendant raises in his appeal, we note that while

          defendant filed the common law record from the circuit court, he has failed to file a report of

          proceedings or certified bystander’s report.

¶ 21         It is the duty of every appellant in a reviewing court to provide a sufficient record to support

          a claim of error, and in the absence of such a record, the reviewing court will presume that the

          trial court's order was in conformity with established legal principles and had a sufficient

          factual basis. Foutch v. O'Bryant, 99 Ill. 2d 389, 391-92 (1984). In the absence of a proper

          record, a reviewing court may dismiss the appeal, or alternately summarily affirm the judgment

          of the trial court. Marx Transport, Inc. v. Air Express International Corp., 379 Ill. App. 3d

          849, 853 (2008). However, the failure to present a report of proceedings does not require

          automatic dismissal or affirmance where the issues can be resolved on the record as it stands.

          Marx Transport, 379 Ill. App. 3d at 853.

¶ 22         We find that dismissal or summary affirmance is not necessary in this case as the issues on

          appeal can be resolved on the record, and we proceed to address the issues raised by defendant

          on appeal.

¶ 23                                             B. Analysis

¶ 24         As a preliminary matter, we conclude that three of defendant’s issues are dispositive of this

          appeal, and we therefore confine our discussion to those issues. Specifically, we discuss: 1)

          the failure of plaintiff to comply with service of the demand notice under the Act; 2) the denial

                                                      -7-
       No. 1-19-0182

          of defendant’s section 2-619(a)(9) motion to dismiss; and 3) the failure to honor defendant’s

          demand for a 12-person jury.

¶ 25                             1. Failure to Timely Serve Demand Notice

¶ 26         Defendant first contends that plaintiff failed to provide him with a timely demand notice

          by properly serving him with a five- or 10-day notice as well as a failure to timely inform him

          of the complaint for eviction.

¶ 27         An action under the Act is a “special statutory proceeding, summary in nature, in

          derogation of the common law, and a party seeking the remedy must comply with the

          requirements of the statute. Eddy v. Kerr, 96 Ill. App. 3d 680, 681 (1981). This is especially

          true with those requirements that establish the court’s jurisdiction. Figueroa v. Deacon, 404

          Ill. App. 3d 48, 52 (2010).

¶ 28         Section 9-211 of the Act provides three methods of serving notice of termination on a

          tenant who is in actual possession of the premises: 1) delivering a written or printed, or partly

          written and printed copy thereof to the tenant; or 2) leaving the notice with a person over the

          age of 13 who resides in or is in possession of the premises; or 3) by sending a copy to the

          tenant by certified or registered mail, with a returned receipt from the addressee. 735 ILCS

          5/9-211 (West 2018). Where the statute includes a requirement that written demand is made

          prior to filing a complaint, the demand must be made in strict compliance with the statute or

          jurisdiction will not attach. Figueroa, 404 Ill. App. 3d at 52.

¶ 29         Whether there is substantial compliance with a statutory provision is a question of law and

          our review is de novo. Figueroa, 404 Ill. App. 3d at 52.

¶ 30         The record reveals that the eviction complaint alleged that plaintiff served a five-day notice

          on defendant on August 24, 2018. There was no allegation as to how the demand notice was

                                                      -8-
       No. 1-19-0182

          served in compliance with the Act, nor was any proof of service included as part of the

          complaint. As noted previously, a copy of the five-day notice was not attached to the eviction

          complaint, nor was it ever provided as part of any pleading filed by plaintiff. Plaintiff’s

          complaint also alleged that defendant was in possession of the premises. Defendant first raised

          this issue in his motion to dismiss the complaint. The record does not indicate that plaintiff

          ever filed a written response to defendant’s motion, nor was the complaint ever amended to

          include a copy of the five-day notice and proof of service in compliance with the statute. Nor

          did the circuit court ever enter an order requiring plaintiff to provide proof of service of the

          demand notice in compliance with the Act, even after this matter was brought to its attention

          in defendant’s motion to dismiss.

¶ 31         Accordingly, we must conclude that the record fails to support the proposition that plaintiff

          established substantial compliance with section 9-211 of the Act, which requires that a

          defendant must be served with a demand for possession prior to the filing of an eviction

          complaint and specifies the method of service for a tenant who is in possession of the premises.

          Proper service of demand for possession is a condition precedent to a plaintiff filing an eviction

          complaint. 735 ILCS 5/9-211 (West 2018). There is no evidence contained in the record to

          support the inference that any such service occurred. Thus, we find that the service of notice

          was defective, and defendant’s due process rights were violated by any proceedings that

          occurred on the eviction complaint. See American Management Consultant v. Carter, 392 Ill.

          App. 3d 39, 57 (2009). As such, the circuit court erred in proceeding on this purely statutory

          cause of action for forcible detainer without proof of compliance with section 9-211. See

          Figueroa, 404 Ill. App. 3d at 53.

¶ 32                              2. Section 2-619(a)(9) Motion to Dismiss


                                                      -9-
       No. 1-19-0182

¶ 33         Defendant further contends that the circuit court erred in denying his pretrial section 2-

          619(a)(9) (735 ILCS 5/2-619(a)(9) (West 2018)) motion to dismiss because plaintiff failed to

          attach a copy of the lease and five-day notice to the complaint as required by sections 2-606 of

          the Code (735 ILCS 5/2-606 (West 2018)) and that the action was premature because there

          was no past due rent as required by section 9-209 of the Act (735 ILCS 5/9-209 (West 2018)).

¶ 34         A section 2-619(a) motion to dismiss admits the legal sufficiency of the complaint, admits

          all well-pleaded facts and all reasonable inferences therefrom, and asserts an affirmative matter

          outside the complaint that bars or defeats the action. Mazal v. Arias, 2019 IL App (1st) 190660,

          ¶ 18. When ruling on such a motion, the court construes the pleading in the light most favorable

          to the nonmoving party and should grant the motion only if the plaintiff can prove no set of

          facts under the pleadings which would entitle the plaintiff to recover. Id. The purpose of

          section 2-619(a)(9) is to provide litigants with a method of disposing of issues of law and easily

          proved issues of fact- relating to the affirmative matter- early in the litigation. Reynolds v.

          Jimmy John’s Enterprises, LLC, 2013 IL App (4th) 120139, ¶ 30. A section 2-619(a)(9)

          motion to dismiss is reviewed de novo. Id. at ¶ 31.

¶ 35         The standard definition of an affirmative matter is:

                 “ ‘[A] type of defense that either negates an alleged cause of action completely or

             refutes crucial conclusions of law or conclusion[s] of material fact unsupported by

             allegations of specific fact contained [in] or inferred from the complaint * * * [not] merely

             evidence upon which defendant expects to contest an ultimate fact stated in the complaint.’

             ” Smith, 231 Ill. 2d at 121, 324 Ill. Dec. 446, 896 N.E.2d at 238 (quoting 4 Richard A.

             Michael, Illinois Practice § 41.7, at 332 (1989)).

¶ 36         An affirmative matter does not include evidence upon which defendant expects to contest

                                                      - 10 -
       No. 1-19-0182

       an ultimate fact stated in the complaint. Reynolds, 2013 IL App (4th) 120139, ¶ 34, (citing Smith,

       231 Ill. 2d at 121). In other words, an affirmative matter is not the defendant’s version of the facts

       as such basis merely tends to negate the essential allegations of the cause of action. 2013 IL App

       (4th) 120139, ¶ 34. Accordingly, section 2-619(a)(9) does not authorize defendant to submit

       affidavits or evidentiary matter for the purpose of contesting plaintiff’s factual allegations and

       presenting its version of the facts. Id. Where a defendant seeks to address the complaint’s factual

       allegations, a summary judgment motion pursuant to section 2-1005 of the Code (735 ILCS 5/2-

       1005 (West 2018)) is the proper vehicle. Id.

¶ 37          As the movant of a motion for involuntary dismissal under section 2-619(a)(9), the

          defendant has the burden of proof on the motion. Id. at ¶ 37. The affirmative matter must be

          apparent on the face of the complaint, otherwise the motion must be supported by affidavits or

          certain other evidentiary materials. Id. If the defendant carries this initial burden of going

          forward, the burden then shifts to the plaintiff, who must then establish that the affirmative

          matter asserted is either unfounded or requires the resolution of an essential element of material

          fact before it is proven. Id. The plaintiff may establish this burden by presenting affidavits or

          other proof. Id.

¶ 38                                   a. Compliance with Section 2-606

¶ 39           First, defendant contends that plaintiff failed to comply with section 2-606 of the Code by

          not attaching a copy of the lease and five-day notice to the eviction complaint.

¶ 40          Section 2-606 of the Code provides that if a claim is founded upon a written instrument, a

          copy thereof, or of so much of the same as is relevant, must be attached to the pleading as an

          exhibit or recited therein, unless the pleader attaches to his or her pleading an affidavit stating




                                                       - 11 -
       No. 1-19-0182

          facts showing that the instrument is not accessible to him or her. 735 ILCS 5/2-606 (West

          2018).

¶ 41          In a forcible entry and detainer action, the lease is the written instrument on which the

          claim is founded. Accordingly, it must be attached to the eviction complaint as an attachment

          or an affidavit must be attached, explaining why the lease is not accessible. In the case at bar,

          while plaintiff’s complaint alleged that a lease existed, no copy of the lease was attached to the

          complaint. Nor was an affidavit attached to explain why the lease was not attached. The first

          copy of the lease in the record appears as an exhibit to defendant’s motion to dismiss. The

          record does not indicate that plaintiff ever filed a written response to defendant’s affirmative

          matter allegation. Nor does the record indicate the basis on which the circuit court denied

          defendant’s motion to dismiss on this claim. We find that defendant sufficiently met his burden

          of establishing, as an affirmative matter, that plaintiff failed to comply with the requirements

          of section 2-606 of the Code, and further that plaintiff did not dispute such affirmative matter.

¶ 42                                  b. Compliance with Section 9-209

¶ 43          Defendant next contends that plaintiff’s complaint was premature because there was no

          past due rent as required by section 9-209 of the Act before an eviction complaint can be filed.

¶ 44          Section 9-209 of the Act provides that a landlord may, any time after rent is due, demand

          payment thereof and notify the tenant in writing that unless payment is made within a time

          mentioned in the notice, the lease will be terminated. 735 ILCS 5/9-209 (West 2018); Shelby

          County Housing Authority v. Thornell, 144 Ill. App. 3d 71, 73 (1986). If the tenant does not

          make timely payment, the landlord may file a forcible entry and detainer action and a claim

          for rent. Id.




                                                      - 12 -
       No. 1-19-0182

¶ 45          Here, the complaint alleged that defendant failed to pay rent in August 2018. However,

          in support of his allegation that he did not owe rent for August 2018, defendant attached a copy

          of a rent receipt dated December 15, 2017. That receipt indicated that defendant had paid

          $10,575 to the previous landlord which was, in part, payment for all rent due under the terms

          of the lease through the conclusion of the lease period, March 30, 2019. Once again, the record

          does not indicate that plaintiff ever filed a response to this allegation in defendant’s motion to

          dismiss or dispute it. As such, we find that defendant met his burden of establishing, as an

          affirmative matter, that he did not owe any rent in August 2018, and such affirmative matter

          was not disputed by plaintiff.

¶ 46                                            c. Disposition

¶ 47         We therefore find that defendant sufficiently met his burden of establishing affirmative

          matters that would preclude relief being granted on plaintiff’s complaint. This is

          notwithstanding that we have already concluded that plaintiff was improperly allowed to

          proceed on the complaint before showing its compliance with the statutory requirement of

          service of the demand for possession. Accordingly, the circuit court erred in denying

          defendant’s section 2-619(a)(9) motion to dismiss.

¶ 48                   3. Failure to Honor Defendant’s Demand for a 12-person Jury

¶ 49         Defendant also contends that the circuit court erred in denying his demand for a 12-person

          jury and instead conducting his trial with a six-person jury. He maintains that this was a

          violation of his due process rights and that his motion for new trial should have been granted.

          We agree.

¶ 50         In considering whether a motion for new trial should have been granted, the trial court

          should set aside a jury’s verdict only if it is contrary to the manifest weight of the evidence or

                                                      - 13 -
       No. 1-19-0182

          a party has been denied a fair trial. Hana v. Illinois State Medical Inter-Insurance Exchange

          Mutual Insurance Co., 2018 IL App (1st) 162166, ¶ 15. The trial court is in a superior position

          to consider errors that occurred, the fairness of the trial to all parties, and whether justice was

          accomplished. Id. A trial court’s ruling on a motion for new trial will not reversed unless there

          is an affirmative showing that it clearly abused its discretion. Id.

¶ 51         The seventh amendment to the United States Constitution provides that in suits at common

          law, where the value in controversy exceeds $20, the right of trial by jury shall be preserved,

          and no fact tried by jury shall be otherwise reexamined in any court of the United States. U.S.

          Const. amend. VII. The United States Supreme Court has held that neither the seventh nor the

          sixth amendment, which protects the right of trial by jury in criminal cases, requires a 12-

          person jury. Colgrove v. Battin, 413 U.S. 149, 160 (1973) (seventh amendment); Williams v.

          Florida, 399 U.S. 78, 103 (1970) (sixth amendment).

¶ 52         Article I, section 13 of the Illinois Constitution, on the other hand, provides that the right

          of trial by jury “as heretofore enjoyed” remain inviolate. Ill. Const. 1970, art. I, § 13. Our

          supreme court has subsequently construed the right of trial by jury protected by the Illinois

          Constitution differently than the rights protected by the federal constitution. Kakos v. Butler,

          2016 IL 120377, ¶ 13. The court has interpreted the phrase “as heretofore enjoyed” to mean “

          ‘the right of a trial by jury as it existed under the common law enjoyed at the time of the

          adoption of the respective Illinois constitutions.’ ” Kakos, 2016 IL 120377, ¶ 14 (quoting

          People v. Lobb, 17 Ill. 2d 287, 298 (1959)). To that end, our supreme court has determined

          that the right to trial by jury guaranteed by the 1970 Constitution means a jury comprised of

          12 members. Kakos, 2016 IL 120377, ¶ 17. The court did note that the parties can consent to

          a unanimous verdict of less than 12 members. Id. at ¶ 25. The court further found that the


                                                      - 14 -
       No. 1-19-0182

          provisions of Public Act 98-1132 (eff. June 1, 2015) which amended section 2-1105(b) of the

          Code (735 ILCS 5/2-1105(b) (West 2016)) and reducing the size of a jury in a civil trial were

          unconstitutional. Id. at ¶ 28.

¶ 53         In the case at bar, it is clear from the record that defendant unequivocally filed an

          appearance and jury demand for a 12-person jury on September 24, 2018. The record does not

          contain any waiver signed by defendant waiving his right to a 12-person jury. In fact, the record

          establishes that defendant continually asserted his right and demand for trial by a 12-person

          jury. However, his trial was heard by a six-person jury, which was a violation of defendant’s

          constitutional rights. As such, we conclude that defendant’s motion for new trial should have

          been granted on this basis, and the trial court clearly abused its discretion in denying

          defendant’s motion.

¶ 54         Accordingly, because defendant was denied his constitutional right to a 12-person jury, it

          is clear that he was denied a fair trial. This matter must be remanded for a new trial. Hana,

          2018 IL App (1st) 162166, ¶ 18. See also Maple v. Gustafson, 152 Ill. 2d 445, 454 (1992).

¶ 55         While we recognize that we could have simply remanded this case on this issue alone and

          not decided any of the other substantive issues raised by defendant, a reviewing court may

          address issues that are likely to recur on remand in order to provide guidance to the lower court

          and thereby expedite the ultimate termination of the litigation. Hana, 2018 IL App (1st)

          162166, ¶ 27, (citing Pielet v. Pielet, 2012 IL 112064, ¶ 56).

¶ 56         In the case at bar, we believe that the substantive issues we addressed in this opinion:

          plaintiff’s failure to provide compliance with the statutory service provisions of the Act,

          plaintiff’s failure to comply with section 2-606 of the Code, and plaintiff’s failure to comply

          with section 9-209 of the Act, are likely to recur on remand. We strongly remind the circuit

                                                     - 15 -
       No. 1-19-0182

          court of its responsibility to reasonably allow a pro se litigant to be heard pursuant to Supreme

          Court Rule 63(A)(4) (eff. Feb. 2, 2017).

¶ 57                                           CONCLUSION

¶ 58         For the foregoing reasons, the judgment of the circuit court of Cook County is reversed

          and the cause remanded for a new trial consistent with this opinion.

¶ 59         Reversed and remanded.




                                                     - 16 -